UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10−Q/A Amendment No. 3 (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: September 30, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-54086 CHINA EXECUTIVE EDUCATION CORP. (Exact Name of Registrant as Specified in Its Charter) Nevada 75-3268300 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) c/o Hangzhou MYL Business Administration Consulting Co. Ltd. Room 307, Hualong Business Building 110 Moganshan Road, Hangzhou 310005 People’s Republic of China (Address of principal executive offices, Zip Code) (+86) 0571-8880-8109 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer¨ Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨No x The number of shares outstanding of each of the issuer’s classes of common stock, as of November18, 2011 is as follows: Class of Securities Shares Outstanding Common Stock, $0.001 par value CHINA EXECUTIVE EDUCATION CORP. Quarterly Report on Form 10-Q Three and Nine Months Ended September 30, 2011 TABLE OF CONTENTS Page Explanatory Note 1 PART I FINANCIAL INFORMATION Item 1. Financial Statements. 2 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 23 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 32 Item 4. Controls and Procedures. 32 PART II OTHER INFORMATION Item 1. Legal Proceedings. 33 Item 1A. Risks Factors. 33 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 33 Item 3. Defaults Upon Senior Securities. 33 Item 4. [Removed and Reserved.] 33 Item 5. Other Information. 33 Item 6. Exhibits. 33 SIGNATURES 33     i EXPLANATORY NOTE This Amendment No. 3 to China Executive Education Corp.’s (the “Company”) Quarterly Report on Form 10-Q/A for the quarterly period ended September 30, 2011 is being made to respond to certain comments received from the Staff of the Securities and Exchange Commission (“SEC”). This Form 10-Q/A amends and restates Item 1 and Item 2 of Part I of the original Form 10-Q, and no other information included in the original Form 10-Q is amended hereby. For convenience and ease of reference, the Company is filing the Quarterly Report in its entirety with applicable changes. Unless otherwise stated, all information contained in this amendment is as of November 21, 2011, the filing date of the original Quarterly Report. This Form 10-Q/A does not reflect events or transactions occurring after such filing date or modify or update those disclosures in the Quarterly Report that may have been affected by events or transactions occurring subsequent to such filing date. No information in the Quarterly Report other than as set forth above is amended hereby. Currently-dated certifications from our Chief Executive Officer and our Chief Financial Officer have been included as exhibits to this amendment. 1 PART I. FINANCIAL INFORMATION. ITEM 1. FINANCIAL STATEMENTS. CHINA EXECUTIVE EDUCATION CORP. AND SUBSIDIARIES PAGES Consolidated balance sheets 3 Consolidated statements of operations and comprehensive loss 4 Consolidated statements of cash flows 5 Notes to consolidated financial statements 6– 22 2 CHINA EXCUTIVE EDUCATION CORP. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS AS AT SEPTEMBER 30, 2, 2010 (Stated in US Dollars) September 30, 2011 December 31, 2010 ASSETS (Unaudited) (Restated - note 2) Current assets: Cash and cash equivalents - restricted cash (including cash and cash equivalents-Restricted cash of the consolidated VIE without recourse to China Executive Education Corp of US$313,269 and US$302,924 as of September 30,2011 and December 31, 2010, respectively) $ 313,269 $ 302,924 Cash and cash equivalents - unrestricted cash (including cash and cash equivalents-Unrestricted of the consolidated VIE without recourse to China Executive Education Corp of US$366,507 and US$2,759,809 as of September 30,2011 and December 31, 2010, respectively) 5,749,557 10,272,391 Advance to vendors (including advance to vendors of the consolidated VIE without recourse to China Executive Education Corp of nil and nil as of September 30,2011 and December 31, 2010, respectively) 1,193,776 415,619 Receivables from shareholder (including receivables from shareholder of the consolidated VIE without recourse to China Executive Education Corp of nil and nil as of September 30,2011 and December 31, 2010, respectively) 1,891,364 1,828,905 Other receivables (including other receivables of the consolidated VIE without recourse to China Executive Education Corp of US$893,092 and US$1,244,403as of September 30,2011 and December 31, 2010, respectively) 1,589,582 1,644,965 Total current assets $ 10,737,548 $ 14,464,804 　 　 Property, plant and equipment, net (including property, plant and equipment, netof the consolidated VIE without recourse to China Executive Education Corp of US$650 and US$1,200 as of September 30,2011 and December 31, 2010, respectively) 1,193,416 735,876 Total Assets $ 11,930,964 $ 15,200,680 LIABILITIES AND STOCKHOLDERS' EQUITY 　 　 　 Current liabilities: Customer deposits (including customer depositsof the consolidated VIE without recourse to China Executive Education Corp of US$1,191,164 and US$1,406,808 as of September 30,2011 and December 31, 2010, respectively) $ 1,191,164 $ 1,406,808 Accrued expense (including accrued expensesof the consolidated VIE without recourse to China Executive Education Corp of nil and nil as of September 30,2011 and December 31, 2010, respectively) - 383,999 Deferred revenue (including deferred revenueof the consolidated VIE without recourse to China Executive Education Corp of US$6,946,725 and US$3,788,518 as of September 30,2011 and December 31, 2010, respectively) 6,946,725 3,788,518 Other payables (including other payablesof the consolidated VIE without recourse to China Executive Education Corp of US$217,685 and US$162,861 as of September 30,2011 and December 31, 2010, respectively) 230,930 309,911 Income taxes payable (including income taxes payableof the consolidated VIE without recourse to China Executive Education Corp of nil and nil as of September 30,2011 and December 31, 2010, respectively) - 1,357,312 Total current liabilities $ 8,368,819 $ 7,246,548 　 　 　 Deferred revenue (including deferred revenueof the consolidated VIE without recourse to China Executive Education Corp of US$19,300,052 and US$18,420,465 as of September 30,2011 and December 31, 2010, respectively) 19,300,052 18,420,465 Total liabilities $ 27,668,871 $ 25,667,013 Commitments -　 - 　 　 　 Stockholders’ Deficiency 　 　 Common stock, $0.001 par value, 75,000,000 shares authorized 22,834,100 sharesand22,834,100 shares issued and outstanding at September 30, 2011 and December 31, 2010, respectively $ 22,834 $ 22,834 Additional paid-in capital 1,775,842 1,775,842 Statutory surplus - - Accumulated deficits (16,781,697 ) (11,988,690 ) Accumulated other comprehensive loss (754,886 ) (276,319 ) Total stockholders’ deficiency $ (15,737,907 ) $ (10,466,333 ) 　 　 　 Total Liabilities and Stockholders’ Deficiency $ 11,930,964 $ 15,200,680 See accompanying notes to consolidated financial statements 3 CHINA EXCUTIVE EDUCATION CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2 (Stated in US Dollars) For the three months ended September 30, For the nine months ended September 30, 2011 2010 2011 2010 (Unaudited) (Restated - note 2) (Unaudited) (Restated - note 2) Revenues $ 2,787,621 $ 1,997,786 $ 5,663,276 $ 5,747,939 Cost of revenue 2,046,316 1,541,677 5,445,817 4,902,226 Gross profit 741,305 456,109 217,459 845,713 　 　 　 　 　 Operating expenses 　 　 　 　 Selling expenses 493,647 1,034,042 2,530,630 2,292,686 General and administrative expense 859,193 948,223 2,392,160 2,898,269 Total operating expenses 1,352,840 1,982,265 4,922,790 5,190,955 　 　 　 　 　 Income from operations (611,535 ) (1,526,156 ) (4,705,331 ) (4,345,242 ) 　 　 　 　 　 Other income (expenses) 　 　 　 　 Interest income 26,497 15,507 86,197 23,019 Other income (expenses) (21,394 ) (319,850 ) 155,391 (246,544 ) Total other income(expenses) 5,103 (304,343 ) 241,588 (223,525 ) 　 　 　 　 　 Loss before income taxes (606,432 ) (1,830,499 ) (4,463,743 ) (4,568,767 ) 　 　 　 　 　 Provision for income taxes 2,092 516,507 329,264 1,408,947 　 　 　 　 　 Net loss (608,524 ) (2,347,006 ) (4,793,007 ) (5,977,714 ) Foreign currency translation loss (172,601 ) (85,056 ) (478,568 ) (120,661 ) Comprehensive loss (781,125 ) (2,432,062 ) (5,271,575 ) (6,098,375 ) Total comprehensive loss $ (781,125 ) $ (2,432,062 ) $ (5,271,575 ) $ (6,098,375 ) Basic and diluted loss per common share $ (0.03 ) $ (0.10 ) $ (0.21 ) $ (0.27 ) Basic and diluted weighted average common shares outstanding $ 22,834,100 $ 22,736,024 $ 22,834,100 $ 22,246,996 Cash dividends per common share $ - $ - $ - $ 0.06 See accompanying notes to consolidated financial statements 4 CHINA EXECUTIVE EDUCATION CORP. AND SUBSIDIARIES FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2 CONSOLIDATED STATEMENT OF CASH FLOWS (Stated in US Dollars) For the nine months ended September 30, 2011 2010 Cash flows from operating activities (Unaudited) (Restated) Net loss 　 $ (4,793,007 ) $ (5,977,714 ) Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation and amortization 　 153,347 40,953 Stock issued for services - 105,000 Changes in assets and liabilities: 　 　 　 (Increase) decrease in - Other receivables 　 55,382 (1,193,616 ) Advance to vendors (778,156 ) 246,029 Increase (decrease) in - Other payables 　 (78,981 ) (506,575 ) Advance from customers (215,644 ) (794,683 ) Accrued expenses 　 (383,999 ) (48,846 ) Tax payable (1,357,312 ) 724,512 Deferred revenue 　 4,037,794 10,383,844 Net cash (used in) provided byoperating activities $ (3,360,576 ) $ 2,978,904 　 　 　 　 Cash flows used in investing activities 　 　 　 Acquisition of property and equipment 　 $ (610,887 ) $ (117,424 ) Net cash used in investing activities 　 $ (610,887 ) $ (117,424 ) 　 　 　 　 Cash flows from financing activities 　 　 　 Advance to shareholder 　 $ - $ (1,804,620 ) Dividends paid 　 - (1,401,024 ) Proceeds from issuance of common stock under a private placement 　 - 1,420,400 Net cash (used in) financing activities 　 $ - $ (1,785,244 ) 　 　 　 　 Effect of exchange rate changes on cash and cash equivalents 　 $ (551,371 ) $ (138,648 ) 　 　 　 　 Net (decrease) increase in cash and cash equivalents 　 (4,522,834 ) 937,588 　 　 　 　 Cash and cash equivalents, beginning of period 　 10,272,391 6,089,919 　 　 　 　 Cash and cash equivalents, end of period 　 $ 5,749,557 $ 7,027,507 Supplemental disclosures of cash flow information: 　 　 　 Interest paid 　 $ - $ - Income taxes paid 　 $ 1,636,867 $ 1,757,203 See accompanying notes to consolidated financial statements 5 CHINA EXECUTIVE EDUCATION CORP. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2 (Stated in US Dollars) (Unaudited) 1.ORGANIZATION AND PRINCIPAL ACTIVITIES China Executive Education Corp (the “Company”), formerly known as On Demand Heavy Duty Corp, is a corporation organized under the laws of the State of Nevada. On February 12, 2010, the Company acquired all of the outstanding capital stock of Surmounting Limit Marketing Adviser Limited(“SLM”), a Hong Kong Corporation,through China Executive Education Corp., a Nevada corporation (the “Merger Sub”) wholly owned by the Company. SLM is a holding company whose only asset, held through a subsidiary, is 100% of the registered capital of Hangzhou MYL Business Administration Consulting Co., Ltd. (“MYL Business”), a limited liability company organized under the laws of the People’s Republic of China (“PRC”). Substantially all of SLM's operations are conducted in China through MYL Business, and through contractual arrangements with several of MYL Business’s affiliated entities in China, including Hangzhou MYL Commercial Services Co., Ltd. (“MYL Commercial”) and its subsidiaries. MYL Commercial is a fast-growing executive education company with dominant operation in Shanghai, the commercial center of China, providing comprehensive consulting services such as business administration, marketing strategy, designing of enterprise image, corporate investment and commerce, business conference as well as professional training programs designed to fit the needs of Chinese entrepreneurs to improve their leadership, management and marketing skills. In connection with the acquisition, the Merger Sub issued 20 shares of the common stock of the Merger Sub which constituted no more than 10% ownership interest in the Merger Sub to the shareholders of SLM, in exchange for all the shares of the capital stock of SLM (the “Share Exchange” or “Merger”). The 20 shares of the common stock of the Merger Sub were converted into approximately 21,560,000 shares of the common stock of the Company so that upon completion of the Merger, the shareholders of SLM own approximately 98% of the common stock of the Company. As part of the Merger, pursuant to a stock purchase agreement (the “Stock Purchase Agreement”), the Company transferred all of the outstanding capital of its subsidiary, On Demand Heavy Duty Holdings, Inc. (“Holdings”) to certain of its shareholders in exchange for the cancellation of3,000,000 shares of the Company’s common stock (the “Split Off Transaction”). In addition, an aggregate of 3,070,000 shares were returned to the transfer agent for cancelation by other shareholders of Holdings. Following the Merger and the Split-Off Transaction, the Company discontinued its former business and is now engaged in the executive education business. Upon completion of the Merger, there were 22,000,000 shares of the Company’s common stock issued and outstanding. 6 CHINA EXECUTIVE EDUCATION CORP. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2 (Stated in US Dollars) 1.ORGANIZATION AND PRINCIPAL ACTIVITIES (Continued) As a result of these transactions, persons affiliated with the SLM and MYL Business owned securities that in the aggregate represented approximately 98% of the equity in the Company. In addition, in connection with the change of control contemplated by the Share Exchange, the directors and officers of the Company resigned from their positions and new directors and officers affiliated with MYL Business controlled the Board of Directors. Consequently, the Company’s name was changed from “On Demand Heavy Duty Corp.” to the Merger Sub’s name “China Executive Education Corp.” in order to more effectively reflect the Company’s business and communicate the Company’s brand identity to customers. The above mentioned merger transaction has been accounted for as a reverse merger under the purchase method of accounting since there was a change of control. Accordingly, SLM is treated as the continuing entity for accounting purposes. SLM did not commence business operations until April 2009. SLM does not conduct any substantive operations of its own. Instead, through its subsidiary, MYL Business, it had entered into certain exclusive contractual agreements with Hangzhou MYL Commercial Services Co., Ltd.(“MYL Commercial”), a company incorporated in Hangzhou City, Zhejiang Province, People’s Republic of China (“PRC”) on March 25, 2009.Pursuant to these agreements, SLM is obligated to absorb a majority of the risk of loss from MYL Commercial’s activities and entitled it to receive a majority of its expected residual returns. In addition, MYL Commercial’s shareholders have pledged their equity interest in MYL Commercial to SLM, irrevocably granted SLM an exclusive option to purchase, to the extent permitted under PRC Law, all or part of the equity interests in MYL Commercial and agreed to entrust all the rights to exercise their voting power to the persons appointed by MYL Commercial. Through these contractual arrangements, the Company and SLM hold all the variable interests of MYL Commercial. Therefore, the Company is the primary beneficiary of MYL Commercial. Based on these contractual arrangements, management believes that MYL Commercial should be considered as a Variable Interest Entity (“VIE”) under ASC 510 “Consolidation of Variable Interest Entities, and Interpretation of ARB No. 51”, because the Company is the primary beneficiary. Accordingly, the Company consolidates MYL Commercial and its subsidiary’s results, assets and liabilities 7 CHINA EXECUTIVE EDUCATION CORP. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2 (Stated in US Dollars) 2.RESTATEMENT OF PREVIOUSLY ISSUED CONSOLIDATED FINANCIAL STATEMENTS On November 15, 2011, the Audit Committee of the Board of Directors of China Executive Education Corp. (the “Company”) concluded, based on recommendation from Albert Wong & Co., our current independent auditor that the Company’s consolidated financial statements for the years ended December 31, 2010 and 2009 contained in the Company’s Annual Report on Form10-K for the fiscal years ended December 31, 2010 and 2009, each as filed with the Securities and Exchange Commission, should be restated. These restatements are non-cash related, and relate to following reasons: 1) The Company recognized its revenue based on invoices issued other than courses delivered in years ended December 31, 2010 and 2009, which resulted in the net revenues for these two years were overstated. In the restatement, the Company reversed the improperly recognized revenue and recorded as deferred revenue; 2) The Company only consolidated 90% controlling interest of the variable interests entity (the “VIE”) and recognized 10% as noncontrolling interest in years ended December 31, 2010 and 2009. Pursuant to the VIE agreements, the Company should be the primary beneficiary of the VIEs and consolidate the VIEs entirely. This error was corrected in the restatement; 3) The Company failed to disclosed its VIEs in accordance to Accounting Standard Codification (the “ASC”) 810-10-45 and 50 in the years ended December 31, 2010 and 2009. The disclosure is amended in the restatement; 4) Under and over accrual for certain liabilities as well as expenses; and 5) Certain accounts were improperly classified. The net effects of net income attributable to the Company’s shareholders for the years ended December 31, 2010 and 2009 were decrease of approximately $11.14 million and $4.73 million, respectively. And for nine and three months ended September 30, 2010 was decrease of approximately $9.86 million and $3.58 million, respectively. The following tables set forth the financial impacts of the restatement on the Company. As previously reported Adjustment As restated ASSETS Current Assets Cash and cash equivalents- Unrestricted $ 10,272,391 $ - $ 10,272,391 Cash and cash equivalents- Restricted cash 302,924 - 302,924 Advance to vendors 415,619 - 415,619 Receivables from shareholder - 1,828,905 1,828,905 Advance to management 328,791 (328,791 ) - Other receivables 285,854 1,359,111 1,644,965 Total current assets 11,605,579 2,859,225 14,464,804 Property, plant and equipment, net 735,876 - 735,876 Long-term deposit 302,924 (302,924 ) - Total Assets $ 12,644,379 $ 2,556,301 $ 15,200,680 Current Liabilities Accrued expense $ 653,261 (269,262 ) $ 383,999 Customer deposits 4,883,410 (3,476,602 ) 1,406,808 Income taxes payable 1,180,080 177,232 1,357,312 Deferred revenue - 3,788,519 3,788,519 Due to shareholder 19,690 (19,690 ) - Other payables 49,381 260,530 309,911 Total current liabilities 6,785,822 460,726 7,246,548 Deferred revenue - 18,420,465 18,420,465 Total liabilities $ 6,785,822 $ 18,881,191 $ 25,667,013 Commitments Shareholders' Deficiency Common Stock, $0.001 par value 75,000,000 shares authorized, 22,834,100 shares issued and outstanding at December 31, 2010 22,834 - 22,834 Additional paid-in capital 1,771,516 4,326 1,775,842 Statutory surplus 43,917 (43,917 ) - Accumulated deficits 3,946,927 (15,935,617 ) (11,988,690 ) Accumulated other comprehensive income 71,894 (348,213 ) (276,319 ) Total equity 5,857,088 (16,323,421 ) (10,466,333 ) Non-controlling interest 1,469 (1,469 ) - Total stockholders’ deficiency 5,858,557 (16,324,890 ) (10,466,333 ) Total Liabilities and Stockholders’ Deficiency $ 12,644,379 $ 2,556,301 $ 15,200,680 8 CHINA EXECUTIVE EDUCATION CORP. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2 (Stated in US Dollars) Consolidated statements of operations and comprehensive loss Three months ended September 30, 2010 Nine months ended September 30, 2010 As previously reported Adjustments As restated As previously reported Adjustments As restated Revenues $ 6,486,065 $ (4,488,279) $ 1,997,786 $ 15,528,473 $ (9,780,534) $ 5,747,939 Cost of revenue 2,239,353 (697,676) 1,541,677 4,521,454 380,772 4,902,226 Gross profit 4,246,712 (3,790,603) 456,109 11,007,019 (10,161,306) 845,713 Operating expenses Selling expenses 1,034,295 (253) 1,034,042 2,408,154 (115,468) 2,292,686 General and administrative expenses 1,091,981 (143,758) 948,223 2,999,923 (101,654) 2,898,269 Total operating expenses 2,126,276 (144,011) 1,982,265 5,408,077 (217,122) 5,190,955 Income from operations 2,120,436 (3,646,592) (1,526,156) 5,598,942 (9,944,184) (4,345,242) Other income Interest income(expenses) (1,550) 17,057 15,507 3,402 19,617 23,019 Other income(expenses) (287,537) (32,313) (319,850) (192,309) (54,235) (246,544) Total other income(expenses) (289,087) (15,256) (304,343) (188,907) (34,618) (223,525) Loss before income taxes benefits 1,831,349 (3,661,848) (1,830,499) 5,410,035 (9,978,802) (4,568,767) Provision for income taxes 516,465 42 516,507 1,408,903 44 1,408,947 Net income (loss) 1,314,884 (3,661,890) (2,347,006) 4,001,132 (9,978,846) (5,977,714) Less: net income attributable to non-controlling interest 77,613 (77,613) - 121,619 (121,619) - Net income attributable to the Company $ 1,237,271 (3,584,277) (2,347,006) 3,879,513 (9,857,227) (5,977,714) Comprehensive income (loss) Net income 1,314,884 (3,661,890) (2,347,006) 4,001,132 (9,978,846) (5,977,714) Foreign currency translation gain (loss) (92,654) 7,598 (85,056) (154,803) 113,260 (41,543) Total comprehensive income (loss) 1,222,230 (3,654,292) (2,432,062) 3,846,329 (9,865,586) (6,019,257) Less: net income attributable to non-controlling interest 77,613 (77,613) - 121,619 (121,619) - Comprehensive income attributable to the company 1,144,617 (3,576,679) (2,432,062) 3,724,710 (9,743,967) (6,019,257) Basic and diluted income (loss) per common share $ 0.06 (0.16) (0.10) 0.18 (0.45) (0.27) Basic and diluted weighted average common shares outstanding 22,736,024 - 22,736,024 22,246,996 - 22,246,996 Cash dividends per common share 0.07 (0.07) - 0.13 (0.07) 0.06 9 CHINA EXECUTIVE EDUCATION CORP. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2 (Stated in US Dollars) 3.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (a) Method of accounting The Company’s interim consolidated financial statements have been prepared in accordance with US GAAP. The interim results of operations are not necessarily indicative of the results to be expected for the fiscal year ending December 31, 2011. The Company’s consolidated balance sheet as of December 31, 2010 has been taken from the Company’s audited consolidated balance sheet (restated) as of the date. All other consolidated financial statements contained herein are unaudited and, in the opinion of management, contain all adjustments (consisting only of normal recurring accruals) necessary for a fair presentation of financial position, results of operations and cash flows for the period presented. These consolidated financial statements should be read in conjunction with the Company’s audited consolidated financial statements (restated) and notes thereto. The preparation of consolidated financial statements in conformity with US GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosures of contingent assets and liabilities at the date of the consolidated financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. This basis of accounting differs in certain material respects from that used for the preparation of the books of account of the Company’s principal subsidiaries, which are prepared in accordance with the accounting principles and the relevant financial regulations applicable to enterprises with limited liabilities established in the PRC, the accounting standards used in the places of their domicile. The accompanying interim consolidated financial statements reflect necessary adjustments not recorded in the books of account of the Company's subsidiaries to present them in conformity with US GAAP. (b) Principles of consolidation The consolidated financial statements are presented in US Dollars and include the accounts of the Company and its subsidiary.All significant inter-company balances and transactions are eliminated in consolidation. The Company owned its subsidiaries and variable interest entity (“VIE”) soon after its inception and continued to own the equity’s interests through September 30, 2011.The following table depicts the identity of the subsidiaries and VIE: Name of the entity Place of Incorporation Ownership Percentage Surmounting Limit Marketing Advisor Limited ("SLM") Hong Kong, China 100% Hangzhou MYL Business Administration Co., Ltd. ("MYL Business") Hangzhou, China 100% Shanghai MYL Consulting Co., Ltd. ("MYL Consulting") Shanghai, China 100% Hangzhou MYL Commercial Service., Ltd. ("MYL Commercial") Hangzhou, China VIE Hangzhou Gongshu MYL Training School ("MYL Training School") Hangzhou, China VIE (c) Use of estimates The preparation of the consolidated financial statements in conformity with generally accepted accounting principles in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the consolidated financial statements and the reported amounts of revenues and expenses during the reporting periods. Management makes these estimates using the best information available at the time the estimates are made; however actual results could differ materially from those estimates. 10 CHINA EXECUTIVE EDUCATION CORP. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2 (Stated in US Dollars) 3.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) (d) Economic and political risks The Company’s operations are conducted in the PRC. Accordingly, the Company’s business, financial condition and results of operations may be influenced by the political, economic and legal environment in the PRC, and by the general state of the PRC economy. The Company’s operations in the PRC are subject to special considerations and significant risks not typically associated with companies in North America and Western Europe. These include risks associated with, among others, the political, economic and legal environment and foreign currency exchange. The Company’s results may be adversely affected by changes in the political and social conditions in the PRC, and by changes in governmental policies with respect to laws and regulations, anti-inflationary measures, currency conversion, remittances abroad, and rates and methods of taxation, among other things. (e) Cash and concentration of risk Cash includes cash on hand, cash in bank and demand deposits in accounts maintained within the PRC and Kong Kong.The Company has not experienced any losses in such accounts and believes it is not exposed to any risk on its cash in bank accounts. (f) Accounting for the impairment of long-lived assets The Company periodically evaluates the carrying value of long-lived assets to be held and used, including intangible assets subject to amortization, when events and circumstances warrant such a review, pursuant to the guidelines established in ASC No. 360, “Property, Plant and Equipment”. The carrying value of a long-lived asset is considered impaired when the anticipated undiscounted cash flow from such asset is separately identifiable and is less than its carrying value. In that event, a loss is recognized based on the amount by which the carrying value exceeds the fair market value of the long-lived asset. Fair market value is determined primarily using the anticipated cash flows discounted at a rate commensurate with the risk involved. Losses on long-lived assets to be disposed of are determined in a similar manner, except that fair market values are reduced for the cost to dispose. During the reporting periods, there was no impairment loss. (g) Cash and cash equivalents The Company considers all highly liquid investments purchased with original maturities of three months or less to be cash equivalents. The Company maintains bank accounts in the Hong Kong. The subsidiaries of the Company maintain bank accounts in Hong Kong and the PRC. 11 CHINA EXECUTIVE EDUCATION CORP. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2 (Stated in US Dollars) 3.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) (h) Retirement benefits The employees of the Company are members of a state-managed retirement benefit plan operated by the government of the PRC. The Company is required to contribute a specified percentage of payroll costs to the retirement benefit scheme to fund the benefits. The only obligation of the Company with respect to the retirement benefit plan is to make the specified contributions. (i) Property, plant and equipment Plant and equipment are carried at cost less accumulated depreciation.Depreciation is provided over their estimated useful lives, using the straight-line method. Estimated useful lives of the property, plant and equipment are as follows: Buildings 20 years Computer and electronic equipments 3-5 years Leasehold improvement 3 years Motor vehicles 5 years The cost and related accumulated depreciation of assets sold or otherwise retired are eliminated from the accounts and any gain or loss is included in the statement of income. (j) Foreign currency translation The accompanying consolidated financial statements are presented in United States dollars. The functional currency of the Company is the Renminbi (RMB).The consolidated financial statements are translated into United States dollars from RMB at year-end exchange rates as to assets and liabilities and average exchange rates as to revenues and expenses. Capital accounts are translated at their historical exchange rates when the capital transactions occurred. The exchange rates used to translate amounts in RMB into USD for the purposes of preparing the consolidated financial statements were as follows: September 30, 2011 December 31, 2010 September, 30, 2010 Twelve months ended - - RMB : USD exchange rate Nine months ended - RMB : USD exchange rate Average nine months ended - RMB : USD exchange rate 12 CHINA EXECUTIVE EDUCATION CORP. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2 (Stated in US Dollars) 3.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) (j) Foreign currency translation(Continued) The RMB is not freely convertible into foreign currency and all foreign exchange transactions must take place through authorized institutions.No representation is made that the RMB amounts could have been, or could be, converted into USD at the rates used in translation.In addition, the current foreign exchange control policies applicable in PRC also restrict the transfer of assets or dividends outside the PRC. (k) Accounts receivable Accounts receivable is recognized and carried at the original invoice amount less allowance for any uncollectible amounts. An allowance for doubtful accounts is maintained for all customers based on a variety of factors, including the length of time the receivables are past due, significant one-time events and historical experience. Bad debts are written off as incurred.During the reporting years, there were no bad debts. Outstanding accounts balances are reviewed individually for collectability. The Company does not charge any interest income on trade receivables. Accounts balances are charged off against the allowance after all means of collection have been exhausted and the potential for recovery is considered remote. To date, the Company has not charged off any balances as it has yet to exhaust all means of collection. (l) Statutory reserves As stipulated by the PRC’s Company Law and as provided in the company’s Articles of Association, company’s net income after taxation can only be distributed as dividends after appropriation has been made for the following: i. Making up cumulative prior years’ losses, if any; ii. Allocations to the “Statutory surplus reserve” of at least 10% of income after tax, as determined under PRC accounting rules and regulations, until the fund amounts to 50% of the Company's registered capital, which is restricted for set off against losses, expansion of production and operation or increase in registered capital; iii. Allocations of 5-10% of income after tax, as determined under PRC accounting rules and regulations, to the Company's “Statutory common welfare fund”, which is restricted for capital expenditure for the collective benefits of the Company's employees; and iv. Allocations to the discretionary surplus reserve, if approved in the shareholders’ general meeting. 13 CHINA EXECUTIVE EDUCATION CORP. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2 (Stated in US Dollars) 3.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) (m) Revenue recognition The Company records all tuition as deferred revenue when students enroll a course. At the beginning of each course, revenue is recognized on a pro rata basis over the quantity of classes attended by the students. This results in the Company’s balance sheet including future revenues that have not yet been earned as deferred revenue for courses that are not yet attended. Refund policy permits students who apply for a refund for the portion of the course they did not attend. The Company may refund a portion of fees after negotiated. In the past practice, there are seldom cases that the students apply for refund, and it is no significant impact on revenue recognition of the Company based on the best estimation of the management. Refunds result in a reduction in deferred revenue during the period that a student drops or withdraws from a class because associated tuition revenue is recognized pro rata over the quantity of classes are delivered. Generally, net revenue varies from period to period based on several factors, including the aggregate number of students attending classes, the number of classes held during the period, and the tuition price. The Company’s revenue is principally derived from tuition and fees associated with two kinds of educational programs to the students: proprietary training courses, and comprehensive training courses. Proprietary training courses, which normally take several days to complete, primarily consisted of featured lectures. These courses are provided on a roll-over basis over the year. Based on the courses attendance record, the revenue is recognized at the delivered courses to the students. Comprehensive training courses, which are composed with sixteen individual courses with systematic training in leadership development, i.e. decision making skills, negotiation skills, presentation skills and people skills. Based on the contracts, the students are eligible to enroll the courses within three years period. The revenue is recognized on pro rata basis over the quantity of classes attended. (n) Income taxes The Company accounts for income taxes using an asset and liability approach and allows for recognition of deferred tax benefits in future years. Under the asset and liability approach, deferred taxes are provided for the net tax effects of temporary differences between the carrying amounts of assets and liabilities for financial reporting purposes and the amounts used for income tax purposes. A valuation allowance is provided for deferred tax assets if it is more likely than not these items will either expire before the Company is able to realize their benefits, or that future realization is uncertain. The Company is operating in the PRC, and in accordance with the relevant tax laws and regulations of PRC, the enterprise income tax rate for the nine months ended September 30, 2011 and 2010 were 25%. 14 CHINA EXECUTIVE EDUCATION CORP. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2 (Stated in US Dollars) 3.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) (o) Comprehensive income Comprehensive income is defined to include all changes in equity except those resulting from investments by owners and distributions to owners.Among other disclosures, all items that are required to be recognized under current accounting standards as components of comprehensive income are required to be reported in a consolidated financial statement that is presented with the same prominence as other consolidated financial statements.The Company’s current component of other comprehensive income is the foreign currency translation adjustment. (p) Recently implemented standard In May 2011, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”) No. 2011-04, “Fair Value Measurement (Topic 820): Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in GAAP and IFRSs.”This ASU represents the converged guidance of the FASB and the International Accounting Standards Board (the “Boards”) on fair value measurement. The collective efforts of the Boards have resulted in common requirements for measuring fair value and for disclosing information about fair value measurements. The amendments are effective for public entities for interim and annual periods beginning after December15, 2011, and should be applied prospectively. Early adoption is not permitted for public entities; therefore, the Company currently expects to adopt this standard in the first quarter of 2012. The Company is currently reviewing the effect this new pronouncement will have on the consolidated financial statements. In June 2011, the FASB issued ASU No. 2011-05, “Comprehensive Income (Topic 220): Presentation of Comprehensive Income”. This ASU amends the FASB Accounting Standards Codification (Codification) to allow an entity the option to present the total of comprehensive income, the components of net income, and the components of other comprehensive income either in a single continuous statement of comprehensive income or in two separate but consecutive statements. The amendments are effective for public entities for annual periods beginning after December15, 2011, and should be applied prospectively. Early adoption is permitted; the Company currently expects to adopt this standard in the first quarter of 2012. The Company is currently reviewing the effect this new pronouncement will have on the consolidated financial statements. Except for the ASUs above, in the first nine months ended September 30, 2011, The FASB has issued ASU No. 2011-01 through ASU 2011-09, which is not expected to have a material impact on the consolidated financial statements upon adoption. 15 CHINA EXECUTIVE EDUCATION CORP. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2 (Stated in US Dollars) 4.CONCENTRATIONS OF CREDIT RISK AND MAJOR CUSTOMERS Financial instruments that potentially expose the company to concentrations of credit risk, consists of cash and accounts receivable as of September 30, 2011 and 2010. The Company performs ongoing evaluations of its cash position and credit evaluations to ensure sound collections and minimize credit losses exposure. As of September 30, 2011 and 2010, all the Company’s bank deposits were conducted with banks in the PRC where there is currently no rule or regulation mandated on obligatory insurance of bank accounts. For the nine months ended September 30, 2011 and 2010, all of the Company’s sales were generated from the PRC. In addition, all accounts receivable as of September 30, 2011 and 2010 also arose in the PRC. The maximum amount of loss exposure due to credit risk that the Company would bear if the counter parties of the financial instruments failed to perform represents the carrying amount of each financial asset on the balance sheet. Normally, the Company does not require collateral from customers or debtors. 5.VARIABLE INTEREST ENTITY On May 1, 2usiness has entered into a series of exclusive contractual arrangements with (the “Contractual Arrangements”) MYL Commercial, pursuant to which MYL Business exercise effective control over the operations of MYL Commercial and receive the economic benefits of MYL Commercial. These agreements are summarized in the following paragraphs. Exclusive Services Agreement. Pursuant to an exclusive services agreement by and among MYL Business, MYL Commercial and its subsidiary, dated May 1, 2009, MYL Commercial and its subsidiary irrevocably entrusted to MYL Business the management and operation of MYL Commercial and its subsidiary and the responsibilities and authorities of their shareholders and directors. The service fee to be paid by MYL Commercial and its subsidiary is equal to 95% of their total income which can be waived by MYL Business from time to time in its sole discretion. Call Option Agreement. Pursuant to a call option agreement by and among MYL Business, MYL Commercial and MYL Commercial’s shareholders and subsidiary, dated as of May 1, 2009, each of MYL Commercial and MYL Commercial’s shareholders have granted MYL Business or its designee an exclusive option to purchase all or part of their equity interests in MYL Commercial and its subsidiary, or all or part of the assets of MYL Commercial, in each case, at any time determined by MYL Business and to the extent permitted by PRC law. 16 CHINA EXECUTIVE EDUCATION CORP. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2 (Stated in US Dollars) 5.VARIABLE INTEREST ENTITY (Continued) Voting Rights Proxy Agreement. Pursuant to a voting rights proxy agreement by and among MYL Business, MYL Commercial and MYL Commercial’s shareholders and subsidiary, dated as of May 1, 2009, the shareholders of MYL Commercial and its subsidiary have granted the personnel designated by MYL Business the right to appoint directors and senior management of MYL Commercial and its subsidiary and to exercise all of their other voting rights as shareholders of MYL Commercial and its subsidiary, as the case may be, as provided under the articles of association of each such entity. Under the voting rights proxy agreement, there are no restrictions on the number, to the extent allowed under the respective articles of association of MYL Commercial and its subsidiary, or identity of those persons we can appoint as directors and officers. Equity Pledge Agreement. Pursuant to an equity pledge agreement by and among MYL Business, MYL Commercial and MYL Commercial’s shareholders and subsidiary, dated as of May 1, 2009, each of the shareholders has pledged his or its equity interest in MYL Commercial and its subsidiary as the case may be, to MYL Business to secure their obligations under the relevant contractual control agreements to which each is a party, including but not limited to, the obligations of MYL Commercial and its subsidiary under the exclusive services agreement, call option agreement and voting rights proxy agreement. Under this equity pledge agreement, the shareholders have agreed not to transfer, assign, pledge or otherwise dispose of their interest in MYL Commercial or its subsidiary, as the case may be, without the prior written consent of MYL Business. As a result of these Contractual Arrangements, under U.S.GAAP, MYL Business is considered the primary beneficiary of MYL Commercial and thus consolidate its results in our consolidates financial statements. As a result of the Contractual Arrangement, MYL Business was granted with unconstrained decision making rights and power over key operational functions within the MYL Commercial. As a result, MYL Business will bear all of the Variable Interest Entities (“VIEs”) operating costs in exchange for 100% of the net income the VIEs. There is not any income or loss of the VIEs attributed to other parties. MYL Business does not have any equity interest in the VIEs, but instead has the right to enjoy economic benefits similar to equity ownership through its Contractual Arrangements with MYL Commercial. These contractual arrangements may not be as effective in providing MYL Business with control over the MYL Commercial as direct ownership. Due to its VIE structure, MYL Business has to rely on contractual rights to effect control and management of the MYL Commercial, which exposes it to the risk of potential breach of contract by the shareholders of MYL Commercial. 17 CHINA EXECUTIVE EDUCATION CORP. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2 (Stated in US Dollars) 5.VARIABLE INTEREST ENTITY (Continued) In addition, as all of these Contractual Arrangements are governed by PRC law and provide for the resolution of disputes through either arbitration or litigation in the PRC, they would be interpreted in accordance with PRC law and any disputes would be resolved in accordance with PRC legal procedures. The legal environment in the PRC is not as developed as in other jurisdictions, such as the United States. As a result, uncertainties in the PRC legal system could further limit the Company’s ability to enforce these contractual arrangements. Furthermore, these contracts may not be enforceable in China if PRC government authorities or courts take a view that such contracts contravene PRC laws and regulations or are otherwise not enforceable for public policy reasons. In the event the Company is unable to enforce these contractual arrangements, it may not be able to exert effective control over the VIEs, and its ability to conduct its business may be materially and adversely affected. At present, the equity interest pledge agreement has not been registered with the PRC regulator. None of the assets of the VIEs can be used only to settle obligations of the consolidated VIEs. Conversely, liabilities recognized as a result of consolidating these VIEs do not represent additional claims on the Company’s general assets. The following financial statement amounts and balances of the VIEs were included in the accompanying consolidated financial statements as of and for the years ended: September 30, 2011 December 31, 2010 (Unaudited) (Restated) Total assets $ 4,589,840 $ 4,780,461 Total liabilities 27,655,626 23,778,652 6.PROPERTY, PLANT AND EQUIPMENT, NET Details of property, plant and equipment are as follows: September 30, December 31, At cost (Unaudited) (Restated) Buildings $ $ Computer and electronic equipments Leasehold improvement Motor vehicles Less: accumulated depreciation ) ) $ $ Depreciation expense included in the general and administrative expenses for the nine months ended September 30, 2011 was $153,347 (for the year ended December 31, 2010: $62,537). 18 CHINA EXECUTIVE EDUCATION CORP. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2 (Stated in US Dollars) 7.OTHER RECEIVABLES Other receivables were comprised of the following: September 30, December 31, (Unaudited) (Restated) Disbursement and advances to employees $ $ Sale tax prepaid Deposits paid and VAT set off Others - $ $ Loan advances to unrelated parties were unsecured, interest-free and repayable on demand. 19 CHINA EXECUTIVE EDUCATION CORP. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2 (Stated in US Dollars) 8.OTHER PAYABLES Other payables were comprised of the following: September 30, December 31, (Unaudited) (Restated) Sundry PRC taxes payables $ $ Loan advances from unrelated parties - Deposits received and credit guarantees Sales taxes payable Sundries $ $ Loan advances from unrelated parties were unsecured, interest-free and repayable on demand. 9.DEFERRED REVENUE Deferred revenue represents the tuition fees from enrolled students for courses not yet delivered.As of September 30, 2011 and December 31 2010, deferred revenue amounted to $26,246,777 and $22,208,983, respectively. 10.RELATED PARTY TRANSACTION On July 2, 2010, the Company declares dividends in the total amount of RMB 12,075,000 (equivalent to $1,784,088) out of the retained earnings balance of Hangzhou MYL for the fiscal year ended December 31, 2009 to its sole shareholder, Surmounting Limit Marketing Adviser Limited(“SLM”). On the same date, SLM also made a resolution to distribute the net tax amount of such dividend that SLM receives to Magic Dream Enterprises Ltd., a company incorporated under the laws of British Virgin Island. And the shareholder Mr. Liang Kaien, the shareholder of the Company and Magic Dream Enterprises Ltd received the dividend payment. However, as at December 31, 2010, the Company’s Board of Directors adopted a resolution, the dividend previously declared invalid, the Company should collect back the payment from the shareholder, Mr. Liang Kaien , As of September 30, 2011 and December 31 2010, receivable from shareholder amounted to $1,891,364 and $1,828,905 respectively. The Company has several rental arrangements providing residential units to house key employees, including the Chief Executive Officer, Mr. Liang Kaien, Chief Operating Officer, Mr. Xu Pokai, and Chief Strategy Officer, Mr. Chen Tingyuan. For the nine months ended September 30, 2011 and 2010, housing benefits provided to these officers totaled $169,580 and $143,318, respectively. In accordance with ASC 260 Earnings per Share, basic losses per common share is computed by using net income divided by the weighted average number of shares of common stock outstanding for the periods presented. Diluted losses per share reflect the potential dilution of securities that could share in the losses of the Company. Potential common stock shares consist of shares that may arise from outstanding dilutive common stock options and warrants (the number of which is computed using the “treasury stock method”). The calculation of diluted losses per common share assumes that outstanding common shares were increased by shares issuable upon exercise of those stock warrants for which the market price exceeds the exercise price, less shares that could have been purchased by the Company with related proceeds. 20 CHINA EXECUTIVE EDUCATION CORP. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2 (Stated in US Dollars) 11. BASIC AND DILUTED LOSSES PER SHARE In accordance with ASC 260 Earnings per Share, basic losses per common share is computed by using net income divided by the weighted average number of shares of common stock outstanding for the periods presented. Diluted losses per share reflect the potential dilution of securities that could share in the losses of the Company. Potential common stock shares consist of shares that may arise from outstanding dilutive common stock options and warrants (the number of which is computed using the “treasury stock method”). The calculation of diluted losses per common share assumes that outstanding common shares were increased by shares issuable upon exercise of those stock warrants for which the market price exceeds the exercise price, less shares that could have been purchased by the Company with related proceeds. Nine months ended September 30, 2011 2010 (Restated) Net losses $ (4,793,007 ) $ (5,977,714 ) Weighted average number of common shares outstanding – basic and diluted 22,834,100 22,246,996 Losses per share – basic and diluted $ (0.21 ) $ (0.27 ) 12. PROVISION FOR INCOME TAXES United States China Executive Education Corp. is subject to United States tax at a tax rate of 35%. No provision for income tax in the United States has been made as China Executive Education Corp. had no U.S. taxable income for the nine months ended September 30, 2011 and 2010. Hong Kong Incorporated in Hong Kong, the company is governed by the income tax law of Hong Kong. According to current Hong Kong income tax law, the applicable income tax rate for the company is 17.5%. No provision for income tax in the Hong Kong has been made as the Company had no Hong Kong taxable income for the nine months ended September 30, 2011 and 2010. PRC In accordance with the relevant tax laws and regulations of the PRC, a company registered in the PRC is subject to state and local income taxes within the PRC at the applicable tax rate on the taxable income. On March 16, 2007, the National People’s Congress of the PRC enacted a new Enterprise Income Tax Law (“Enterprise Income Tax Law”) under which foreign invested enterprises and domestic companies would be subject to Enterprise Income Tax Law at a uniform rate of 25%.The Enterprise Income Tax Law became effective on January 1, 2008. 21 CHINA EXECUTIVE EDUCATION CORP. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2 (Stated in US Dollars) 12. PROVISION FOR INCOME TAXES(Continued) The Company’s PRC subsidiaries are subject to income tax at a rate of 25% for nine months ended September 30, 2011 and 2010. The following table reconciles the Company’s effective tax for the periods presented: Nine months ended September 30, 2011 2010 (Restated) (Restated) Expected enterprise income tax expenses at statutory tax rate $ 329,264 $ 1,408,947 The significant components of income tax expenses are as follows: Year ended December 31, 2010 2009 (Restated) (Restated) Current tax expenses $ 329,264 $ 1,408,947 Deferred tax benefits - - Income tax expenses $ 329,264 $ 1,408,947 Deferred tax assets reflect the tax effects of temporary differences due to deferred revenue and between the carrying amounts of assets and liabilities for financial reporting purpose and the tax bases used for income tax purpose. 13. COMMITMENTS AND CONTINGENCIES The Company did not have any significant capital commitment as of September 30, 2011 and December 31, 2010. From time to time, the Company leases office spaces in Shanghai and Hangzhou in China to conduct its normal business activities, such as business administration, recruiting students, holding the business conferences and providing professional training courses or featured lectures to students. The Company also has several rental arrangements which provide residential units to house key employees. These lease agreements will expire before October 2012. Rent expenses for the above rental arrangements total $667,465 and $565,678 for nine months ended September 30, 2011 and 2010, respectively. The minimum obligations under such commitments (unless otherwise stated) for the years ending December 31 until their expiration are summarized below: Year Amount $ Total $ The Company did not record any contingencies as of September 30, 2011 and December 31, 2010. 14. SUBSEQUENT EVENTS The Company has evaluated all other subsequent events and determined that there was no other a subsequent event or transactions that require recognition or disclosures in the consolidated financial statements. 22 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. Special Note Regarding Forward Looking Statements In addition to historical information, this report contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. We use words such as “believe,” “expect,” “anticipate,” “project,” “target,” “plan,” “optimistic,” “intend,” “aim,” “will” or similar expressions which are intended to identify forward-looking statements. Such statements include, among others, those concerning market and industry segment growth and demand and acceptance of new and existing products; any projections of sales, earnings, revenue, margins or other financial items; any statements of the plans, strategies and objectives of management for future operations; any statements regarding future economic conditions or performance; as well as all assumptions, expectations, predictions, intentions or beliefs about future events. You are cautioned that any such forward-looking statements are not guarantees of future performance and involve risks and uncertainties, including those identified in Item 1A “Risk Factors” included in our Annual Report on Form 10-K for the year ended December 31, 2010, as well as assumptions, which, if they were to ever materialize or prove incorrect, could cause the results of the Company to differ materially from those expressed or implied by such forward-looking statements. Readers are urged to carefully review and consider the various disclosures made by us in this report and our other filings with the SEC. These reports attempt to advise interested parties of the risks and factors that may affect our business, financial condition and results of operations and prospects. The forward-looking statements made in this report speak only as of the date hereof and we disclaim any obligation, except as required by law, to provide updates, revisions or amendments to any forward-looking statements to reflect changes in our expectations or future events. Use of Terms Except where the context otherwise requires and for the purposes of this report only: · “Company,” “we,” “us,” and “our” refer to the combined business of China Executive Education Corp., a Nevada corporation, and its consolidated subsidiaries and variable interest entity; · “SLM” refers to our subsidiary Surmounting Limit Marketing Adviser Limited, a Hong Kong limited company; · “MYL Business” refers to our indirect subsidiary Hangzhou MYL Business Administration Consulting Co., Ltd., a PRC limited company; · “Shanghai MYL” refers to our indirect subsidiary Shanghai MYL Business Administration Consulting Co., Ltd., a PRC limited company; · “MYL Commercial” refers to our variable interest entity Hangzhou MYL Commercial Services Co., Ltd., a PRC limited company; · “MYL Training School” refers to MYL Commercial’s subsidiary Hangzhou Gongshu MYL Training School; · “Hong Kong” refers to the Hong Kong Special Administrative Region of the People’s Republic of China; · “PRC” and “China” are to the People’s Republic of China, excluding Hong Kong, Macau and Taiwan; · “SEC” are to the Securities and Exchange Commission; · “Securities Act” are to the Securities Act of 1933, as amended; · “Exchange Act” are to the Securities Exchange Act of 1934, as amended; · “Renminbi” and “RMB” are to the legal currency of China; and · “U.S. dollars,” “dollars” and “$” are to the legal currency of the United States. Overview of our Business We are a fast-growing executive education company with operations in Hangzhou and Shanghai, China. We operate comprehensive business training programs that are designed to fit the needs of Chinese entrepreneurs and to improve their leadership, management and marketing skills, as well as bottom-line results. Our comprehensive business training initiatives integrate research-based, proprietary content with processes that are specifically connected to the critical business issues that most private Chinese companies are facing. Our programs enable the trainees to better achieve their potential and better align their individual goals and competencies with the organizational objectives of their employers or business. 23 Our open-enrollment training programs include our proprietary training courses and comprehensive training courses. Our comprehensive training courses include one package of 16 courses for CEO and C-Level managers, as well as 23 leadership and personal development courses, focusing on management skills, negotiation skills, leadership skills and public speaking skills, among others. Featured lectures, delivered to large audiences, are presented by experts or well-known speakers in each relevant field. In 2010, we organized four such lectures in Shanghai. We believe that our network of speaking professionals is a leading platform for inspiring audiences to new levels of motivation and commitment. We market our executive training programs directly to business executives through promotional seminars. We maintain two websites www.magicyourlife101.comand www.myl101.com. Our principal executive offices are located at c/o Hangzhou MYL Business Administration Consulting Co. Ltd., Room 307, Hualong Business Building, 110 Moganshan Road, Hangzhou 310005, People’s Republic of China and our telephone number is (86) 0571-8880-8109. Restatement of Previously Issued Financial Statements On November 15, 2011, the Company was advised by Albert Wong that the financial statements as of the years ended December 31, 2009 and 2010 in the Form 10-K filed on April 15, 2011 have following accounting issues: 1) The Company recognized its revenue based on invoices issued other than courses delivered in years ended December 31, 2010 and 2009, which resulted in the net revenues for these two years were overstated. In the restatement, the Company reversed the improperly recognized revenue and recorded as deferred revenue; 2) The Company only consolidated 90% controlling interest of the variable interests entity (the “VIE”) and recognized 10% as noncontrolling interest in years ended December 31, 2010 and 2009. Pursuant to the VIE agreements, the Company should be the primary beneficiary of the VIEs and consolidate the VIEs entirely. This error was corrected in the restatement; 3) The Company failed to disclosed its VIEs in accordance to Accounting Standard Codification (the “ASC”) 810-10-45 and 50 in the years ended December 31, 2010 and 2009. The disclosure is amended in the restatement; 4) Under and over accrual for certain liabilities as well as expenses; and 5) Certain accounts were improperly classified. The net effects of net income attributable to the Company’s shareholders for the years ended December 31, 2009 and 2010 were decrease of approximately $11.14 million and $4.74 million, respectively. And for nine and three months ended September 30, 2010 was decrease of approximately $7.34 million and $2.69 million, respectively. Third Quarter Financial Performance Highlights The following summarizes certain key financial information for the third quarter of 2011: · Revenues: Revenues were $2,787,621 for the three months ended September 30, 2011, an increase of $789,835, or 40%, from $1,997,786 for the same period last year. · Gross profit and margin: Gross profit was $741,305 for the three months ended September 30, 2011, an increase of $285,196, or 63%, from $456,109 for the same period last year. Gross margin was 27% for the three months ended September 30, 2011, as compared to 23% for the same period last year, a 4% increase. · Net loss attributable to the Company: Net loss attributable to the Company was $608,524 for the three months ended September 30, 2011, a decrease of $1,738,482, or 74%, from a net loss of $2,347,006for the same period of last year. · Fully diluted net loss per share: Fully diluted net loss per share for the three months ended September 30, 2011 was $0.03, as compared to a net loss per share of $0.10 for the same period last year. 24 Results of Operations Comparison of Three Months Ended September 30, 2011 and September 30, 2010 For the three months ended September 30 2011 2010 Increase (Decrease) 　 (Restated) $ % Revenues 　 $ 2,787,621 $ 1,997,786 　 $ 789,835 40 % Cost of revenue 2,046,316 1,541,677 504,639 33 % Gross profit 　 741,305 456,109 　 285,196 63 % Operating expenses 　 　 　 　 　 　 Selling expenses 493,647 1,034,042 (540,395 ) (52 %) General and administrative expenses 　 859,193 948,223 　 (89,030 ) (9 %) Total operating expenses 1,352,840 1,982,265 (629,425 ) (32 %) 　 　 　 　 　 　 　 Income from operations (611,535 ) (1,526,156 ) 914,621 (60 %) 　 　 　 　 　 　 　 Other income (expenses) Interest income 　 26,497 15,507 　 10,990 71 % Other income (expenses) (21,394 ) (319,850 ) 298,456 (93 %) Total Other income(expenses) 　 5,103 (304,343 ) 　 309,446 (102 %) Loss before income taxes 　 (606,432 ) (1,830,499 ) 　 1,224,067 (67 %) Provision for income taxes 　 2,092 516,507 　 (514,415 ) (99 %) Net loss 　 (608,524 ) (2,347,006 ) 　 1,738,482 74 % Foreign currency translation gain(loss) (172,601 ) (85,056 ) (87,545 ) (103) % Comprehensive loss 　 (781,125 ) (2,432,062 ) 　 1,650,937 (68 %) Comprehensive income attributable to China Executive Education Corp $ (781,125 ) $ (2,432,062 ) $ 1,650,937 (68 %) The following table sets forth key components of our results of operations for the periods indicated. 25 Revenues.We provide two kinds of training programs to students: (1) proprietary training courses and (2) comprehensive training courses.Proprietary training courses, which normally take several days to complete, primarily consist of featured lectures. These courses are provided on a roll-over basis over the year. Started in the second half of 2010, we outsourced part of our student recruiting and marketing tasks to several local recruiting agents tohelp promote our training courses and programs. As a result, more students were recruited and attended our course trainings, which led to the increase in our sales revenue s for the period indicated. Our comprehensive training course package includes sixteen courses (covers over forty-one main topics) to students by both Chinese lecturers and foreign lecturers. It normally takes a more extended time frame to complete. For the three months ended September 30, 2011, total 2,300 students have attended our training courses or featured lectures (including 1,962 students participated in the proprietary training courses and another 338 students participated in the comprehensive training programs. The following table provides a breakdown of our revenues for the three months ended September 30, 2011 and 2010, respectively: Three Months Ended September 30, Increase 2011 2010 (Decrease) $ % $ % $ % Proprietary Training Courses $ 1,107,363 40 % $ 1,364,777 68 % $ (257,414) (19) % Comprehensive Training Courses 1,680,258 60 % 633,009 32 % 1,047,249 165 % Total Revenues $ 2,787,621 100 % $ 1,997,786 100 % $ 789,835 40 % Our revenues increased $789,835, or 40%, to $2,787,621for the three months ended September 30, 2011, from $1,997,786for the same period of 2010. The increase in our revenue was attributable to a number of factors, including: First, revenue from proprietary training courses decreased $275,414 or 19% for the quarter ended September 30,2011 as compared to the prior period, because of the decreased average tuition price from $1,104 per course in the three months ended September 30, 2010 to $564 per course in the three months ended September 30,2011.The Company focused on promotional sales seminars during the quarter ended September 30, 2011 aiming to recruit more students to participate the training courses in the near future, as a result, total 1,962 students have attended in the proprietary trainings for the three months ended September 30, 2011 as compared to only 1,236 students attended the trainings in prior comparative period. However, the tuition collected from such promotional seminars was lower than the Company’s routine course offerings.The increase in student attendance was offset by the decrease in average tuition price for the period indicated. Our overall decrease in sales revenue from proprietary training courses for the three months ended September 30, 2011 reflected the above factors. Second, revenue from comprehensive training programs increased from $633,009 for the quarter ended September 30, 2010 to $1,680,258 for the quarter ended September 30, 2011, an increase of $1,047,249, or 165%. Our comprehensive training programs included 16 courses, among which 10 courses were taught by Chinese lecturers, and the remaining 6 courses were taught by foreign lecturers. The 10 courses in Chinese normally complete within several months. The remaining 6 courses that are scheduled to be taught by invited foreign lecturers can normally be completed within a more extended period, because the invitations and schedule arrangements need to be made in advance.For those students who have completed their 10 courses taught by Chinese lecturers, they must wait for the foreign lecturers in order to move forward.This may affect the student course attendance from period to period. In addition, since the comprehensive course training program includes 16 courses with different course contents, each student may choose to participate in one or more course trainings within a specific time frame, based on their own available time schedules.Such time flexibility is one of the reasons to attract the student to register and attend our comprehensive training programs. As a result, revenue from comprehensive training programs is recognized on pro rata basis over the actual number of classes attended and delivered. When comparing the revenue from comprehensive training courses for the quarter ended September 30, 2011 with prior comparative period, the increase was mainly because more students have participated in the trainingswith higher average tuition price.For the three months ended September 30, 2011, total 1,002 courses have been delivered to 338 individual students, with average tuition price of $1,677 per course per student; for the same period of 2010, total 472 courses have been delivered to only 174 individual students, with average tuition price of $1,341 per course per student.Average tuition price increased $336 or 25% for the quarter ended September 30, 2011. The increase in revenue from comprehensive training courses reflected the above combined factors. Cost of revenue. Our costs of revenue primarily include expenditures incurred in connection with providing educational services to the students, such as renting conference rooms, booking hotels, compensation for lecturers, renting training equipment and materials as well as other direct labor costs incurred. For the three months ended September 30, 2011, cost of revenue increased by approximately $504,639, or 33%, as compared to the three months ended September 30, 2010. The following table summarizes the cost of revenue for the three months ended September 30, 2011 and 2010: Three Months Ended September 30, Increase (Decrease) $ 　 % $ 　 % $ 　 % Cost of lecturer's compensation $ 　 3
